Maeshaij:,, J.
The first contention in behalf of plaintiffs in error is that the jury did not find them guilty of any offense known to the law. The state, answering such contention, claims that the count in the information covered by the verdict substantially charges the offense specified in sec. 4378, Stats. (1898), which provides that
“Any person who shall, by force and violence or by assault and putting in fear, feloniously rob, steal and take from the person of another any money or other property which may be the subject of larceny, such robber not being armed with a dangerous weapon, shall be punished by imprisonment in the state prison not more than seven years nor less than one year.”
It will be seen that the statute calls for either the characteristic of “force and violence” or “assault and putting in *637fear” to constitute the offense mentioned. The first of such alternatives, it is considered, is substantially covered by the language of the information “forcibly and by violence.” There is no appreciable distinction between the two expressions. One could not perpetrate an offense “forcibly and by violence” without doing so by force and violence; To make a distinction between the two expressions fatal to an information, especially after conviction, would be a most clear violation of the statutory demand and the settled judicial policy that “the court shall, in every stage of an action, disregard any error or defect in the pleadings or proceedings which shall not affect the substantial rights of the adverse party. . . .” Sec. 2829, Stats. (1898).
In any case under sec. 4378, Stats. (1898), the offense is required to be characterized by absence of the element of “armed-with a dangerous weapon” as to the offender. In ease of his being so armed, all other essentials of the offense being present, the crime is of a higher grade and covered hy some one of the other sections of the statutes relating to robbery from the person. The charge in the information is silent as to such-characteristic and so, relying on the reasoning in People v. Calvin, 60 Mich. 113, 26 N. W. 851, where under statutes relating to robbery from the person similar to ours it was held that a failure to charge either that the offender was or that he was mot “armed with a dangerous weapon,” rendered the information insufficient to satisfy either grade of the offense. Manifestly, such failure would render a charge insufficient to satisfy the statute as to any grade which requires the element of “armed with a dangerous weapon,” but to hold that neglect to charge absence of such characteristic is fatal as to the lowest grade of the offense does seem, “as claimed by the state,” extremely technical and entirely out of harmony with the policy of our system heretofore indicated. It would seem, looking to the sub-stancer of things, that an allegation as to whether the offender *638was “armed with, a dangerous weapon” is only essential to show that the ofíense is one of a higher degree than the lowest which would include the latter.
It is the opinion of the court, as counsel for the state insist, that a less technical rule for testing the sufficiency of an information charging the lesser of several degrees of crime of the same general character has been adopted by this court and notably in Slate v. Kane, 63 Wis. 260, 23 N. W. 488. This general rule is there established:
“Every circumstance necessary to an exact description of the offense as defined by the statute creating it must he critically set forth.”
That “is limited to entire and distinct offenses.” It does not apply “to different grades of the same general offense, where the higher grade is made to consist of certain special particulars or circumstances affirmatively expressed as the necessary ingredients of the offense, and a lower grade thereof is made -complete by excluding certain elements of the higher grade by negative words. Charging the lower grade, and leaving out or omitting such elements of the higher, is a full and complete allegation of the lower grade, without alleging specifically that they are omitted by the use of such negative words as the statute uses only for the purpose of creating it.” That seems to apply clearly to the situation before us.
The court recognized the existence of a different rule in some jurisdictions, but approved the one adopted in Massachusetts, citing Phillips v. Comm. 3 Met. 588, and Larned v. Comm. 12 Met. 240, and held that such had long been the rule here, citing Lacy v. State, 15 Wis. 13; Bell v. State, 20 Wis. 599. State v. Kroscher, 24 Wis. 64, is a very striking illustration of the rule. The indictment was under sec. 10, eh. 165, R. S. 1858, now sec. 4408, Stats. (1898), providing that “every person who shall break and enter any dwelling house in the nighttime, with such intent as is mentioned in the next preceding section, or who having *639-entered with such intent, shall break such dwelling house in the nighttime, the offender not,being armed nor arming himself with a dangerous weapon,” etc., “shall be punished,” etc. It was held without noting that the rule governing the matter was established in Lacy v. State, supra, that it was not necessary to a good indictment under such section to negative the “being armed nor arming . . . with a dangerous weapon;” the element required to constitute a higher offense of burglary.
The principal litigated question on the trial was whether plaintiffs in error were of the five persons whom the complaining witness, íncola Sacchi, claimed committed the robbery. It turned, in the main, on his evidence identifying them on the trial as guilty parties. His evidence in chief was somewhat discredited by that on cross-examination, the fact being that the accused persons were Italians, and though he testified he had known Qilloiti, one of them, for over a year before the robbery, yet testified he did not know any of them when they first entered his habitation, and told a farmer, living a short distance therefrom, to- whose home he went soon after the robbery to report it by telephone, that the .guilty parties were tramps and did not say to him that one was Gillotti, or that they were Italians. After his cross-■examination he was permitted to testify, under objection, in •effect that he described one of the persons who robbed him to the sheriff of the county some two hours subsequently to the commission of the offense. The sheriff was then permitted to testify, under objection, that such description was .given-to him, and the nature thereof.
If the evidence of the sheriff was improper it is quite clear the admission of it was harmful error, since in the absence thereof the jury might reasonably have come to the conclu■■sion that the other evidence pointing to the accused as guilty parties was not sufficiently probative to remove all reasonable ■doubt on the question.
Counsel for plaintiffs in error contend that the sheriff’s *640evidence was mere hearsay and net distinguishable in character from that condemned in O’Toole, v. State, 105 Wis. 18,. 80 N. W. 915. Identity in character is certainly complete,, if the testimony of the complaining witness in the instant case preliminary to that of the sheriff be left out of account. It is the opinion of the court that whether it be so left out. or not does not cut any figure in the result; that in any event the evidence of the sheriff was clearly hearsay. Personally,, the writer does not concur in that view.
Complaint is made because this question propounded to defendant Capello on - cross-examination was sustained:. “Isn’t it a fact that you and Charlie Qillotti and Catuso and some other Italians have a society which meets in Charlie Gillotti’s house?” It is a sufficient answer thereto to1 say, as the fact appears from the record, that the question was not answered, and that some questions which followed of somewhat the same character were answered positively in the negative. We are unable to see anything prejudicial at' that point.
Further complaint is made because the district attorney in closing to the jury stated that the deputy sheriff traced the tracks of the accused Capello and Catuso from a certain point down to the scene of the crime. During a colloquy respecting such .statement the district attorney disclaimed any intention to state that the witness testified the tracks he followed were those of Catuso and Capello, but only that the effect of his evidence was that he traced tracks circumstantially shown to be theirs. With that disclaimer the statement complained of was not prejudicial.
Further complaint is made because the district attorney said in his argument to the jury: “The defense of alibi has been termed by law writers as the rogue’s defense.” If that remark was illegitimate, the error was cured by the court’s instructions giving due dignity to such defense. The jury must have understood that it was perfectly legitimate, and *641that they were required to as carefully consider all of the evidence in respect thereto as that regarding any other branch of the case.
On the whole, it does not seem that any of the remarks of counsel complained of were sufficiently prejudicial, if prejudicial at all, to warrant the court in disturbing the conviction, in the absence of anything in the record showing that distinct rulings upon exceptions to the remarks were made or asked for. The record merely shows, as in Miller v. State, 106 Wis. 156, 81 N. W. 1020, that the remarks were excepted to. It does not appear that the exceptions were passed upon. Ordinarily, remarks by counsel in addressing a jury will not .be, regarded here as fatal to the result unless exceptions were duly taken to such remarks and rulings were made in respect thereto, or at least such rulings were affirmatively requested showing that the judicial mind was unquestionably challenged in respect to the matter.
Error is assigned upon the ground that the verdict is not supported by the evidence, particularly on the question of whether the accused were of the five persons who committed the offense. The argument of counsel on this branch of the case has received due consideration. It does not seem to be advisable to discuss the evidence, in detail in this opinion. It is deemed sufficient to say that in the opinion of the court there was legitimate evidence from which a jury might reasonably have arrived at the conclusion complained of.
There is no question in the case which seems to require special mention aside from those already referred to.
By the Court.- — The judgment is reversed, and the cause remanded for a new trial. The superintendent of the state reformatory at Green Bay, Wisconsin, is directed to deliver such of the plaintiffs in error as are in his custody into the custody of the sheriff of Eenosha county, who is directed to safely k'eep them until some further order for their custody or for their discharge shall be made according to law.